PER CURIAM:
*964On June 30, 2016, in a divided opinion, we affirmed the district court's grant of summary judgment to appellee United States Fish and Wildlife Service in this lawsuit challenging the Service's designation of land in St. Tammany Parish as "critical habitat" for the dusky gopher frog under the Endangered Species Act. Markle Interests, L.L.C. v. United States Fish & Wildlife Serv. , 827 F.3d 452 (5th Cir. 2016). The Supreme Court granted certiorari and vacated our judgment on November 27, 2018. Weyerhaeuser Co. v. U.S. Fish & Wildlife Serv. , --- U.S. ----, 139 S.Ct. 361, 202 L.Ed.2d 269 (2018). In light of the Supreme Court's order, we REMAND to the district court for further proceedings, including any determination as to the appropriateness of a remand to Fish and Wildlife Service.